[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an eight year marriage, the issue of which is CT Page 10347 three children ages six, three and five. Considerable evidence has been introduced on the question of fault. Without setting forth the details on that question, the fault lies in great measure in the thoughtless and improvident conduct of the defendant husband. He has been previously married and has three children as the result of that earlier union.
The following judgment may enter:
1. The marriage is dissolved on account of its irretrievable breakdown.
2. The plaintiff shall have custody of the three minor children. The defendant shall have the right of visitation each Sunday morning beginning at 10:00 A.M. If he elects not to avail himself of that right on a particular Sunday morning, he shall notify the plaintiff forty-eight hours in advance. If he fails to so notify her, he shall pay her a forfeiture of $50.00.
3. The defendant is ordered to pay to the plaintiff as support for the children the weekly sum of $118.00.
4. The defendant shall pay the sum of $20,000.00 to the plaintiff as a property settlement in recognition of his past obligations to pay certain bills. This shall be paid at the rate of $30.00 per week, subject to future adjustment.
5. The property has already been divided to the mutual satisfaction of the parties.
6. The defendant shall provide health insurance for the children as available through his employment. The parties will equally pay the unreimbursed medical costs of the children.
7. The baseball card collection will become the sole property of the defendant.
8. The defendant will name the children as equal and irrevocable beneficiaries to any life insurance policy he has available through his employment.
9. No alimony will be payable. CT Page 10348
10. The defendant will assume all debt as listed in Schedule A of his affidavit.
Alexander, Trial Judge Referee.